Citation Nr: 0931768	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  03-16 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received with 
which to reopen a claim of entitlement to service connection 
for a psychiatric disorder, to include as secondary to 
service-connected diabetes mellitus or diabetic 
complications.

2.  Entitlement to an initial rating in excess of 10 percent 
for diabetes mellitus with impotence from May 1, 1992, to 
January 30, 2001; and in excess of 20 percent from January 
31, 2001, forward

3.   Entitlement to an initial rating in excess of 20 percent 
for peripheral neuropathy, left lower extremity.

4.  Entitlement to an initial rating in excess of 20 percent 
for peripheral neuropathy, right lower extremity.

5.  Entitlement to an initial rating in excess of 10 percent 
for tinea versicolor from August 13, 2003, to August 10, 
2008; and in excess of 30 percent from August 11, 2008, 
forward.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 
1971.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from February 2002 and March 2006 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

The claim of entitlement to service connection for a 
psychiatric disorder on the merits is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A rating decision issued in June 2005 continuing the 
denial of service connection for a psychiatric disorder is 
final. 

2.  The evidence associated with the claims file subsequent 
to the June 2005 rating decision relates to an unestablished 
fact necessary to substantiate the service connection claim 
for a psychiatric disorder, and raises a reasonable 
possibility of substantiating the claim.

3.  For the portion of the appeal extending until January 30, 
2001, the evidence reflects that diabetes mellitus was 
diagnosed, but was not being treated with medication.  

4.  For the portion of the appeal period extending from 
January 31, 2001 to April 9, 2006, the evidence reflects that 
diabetes was being treated with medication and a restricted 
diet, but with no indication of medically directed regulation 
of activities.  

5.  For the portion of the appeal period extending from April 
10, 2006 forward, the competent medical evidence indicates 
that the Veteran's diabetes, is controlled by insulin and a 
restricted diet, and requires regulation of activities.

6.  The evidence does not reflect that for any portion of the 
appeal period, service-connected diabetes has required 
insulin, restricted diet, and regulation of activities, with 
accompanying episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.   

7.  The Veteran's peripheral neuropathy of the left and right 
lower extremities is manifested by sensory impairment and 
decreased reflexes of the knees and ankles as well as 
weakness, productive of functional impairment impacting 
mobility and stability, consistent with moderate incomplete 
paralysis.

8.  The Veteran's service connected skin disability, when 
active, has encompassed more than 40 percent of the entire 
body.


CONCLUSIONS OF LAW

1.  Evidence received since the final June 2005 determination 
wherein the RO continued the denial of the service connection 
claim for a nervous/psychiatric disorder is new and material, 
and the claim is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 
5107, 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.104(a), 3.156, 3.159, 20.1103 (2008).

2.  The criteria for an initial disability rating in excess 
of 10 percent for diabetes mellitus type II with impotence 
(diabetes), have not been met for the portion of the appeal 
period prior to January 31, 2001.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.119, Diagnostic Code  7913 (2008).

3.  The criteria for a disability rating in excess of 20 
percent for diabetes have not been met for the portion of the 
appeal period extending from January 31, 2001, until April 9, 
2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.119, 
Diagnostic Code 7913 (2008).

4.  The criteria for a 40 percent disability rating for 
diabetes have been met for the portion of the appeal period 
extending from April 10, 2006, forward.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic 
Code 7913 (2008).

5.  The criteria for separate initial disability ratings in 
excess of 20 percent each for service-connected peripheral 
neuropathy of the left and right lower extremities have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.123, 4.124a, 
Diagnostic Codes 8520, 8620 (2008).

6.  The criteria for an initial 60 percent disability rating 
for tinea versicolor have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §4.118, Diagnostic 
Code 7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5103A (f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

In the decision below, the Board has determined that new and 
material evidence has been presented with which to reopen the 
Veteran's service connection claim for a psychiatric 
disorder.  In light of the favorable decision in the case as 
to this matter, regardless of whether the duty to notify and 
assist requirements have been met in this case, no harm or 
prejudice to the appellant has resulted.  Therefore, a 
defect, if any, in providing notice and assistance to the 
Veteran was at worst harmless error in that it did not affect 
the essential fairness of the adjudication.  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  The Board notes 
that it is expected that when the claim is returned to the RO 
for further development and appellate consideration on the 
merits, the RO will properly conduct all necessary VCAA 
notice and development in accordance with its review of the 
underlying claim.

With respect to the claims for diabetes, peripheral 
neuropathy of the lower extremities, and tinea versicolor, 
these arise from the Veteran's disagreement with the initial 
disability rating following the grant of service connection 
for these conditions.  Once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.

To the extent that the aforementioned claims include a 
component of increased (staged) ratings, the specific notice 
requirements as discussed in the Vazquez-Flores case were 
provided to the Veteran in July 2008 which referenced 
consideration of medical or lay evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect that the worsening has on the claimant's 
employment and daily life in conjunction with adjudicating 
increased rating claims and included the rating criteria used 
for the evaluation of diabetes, diabetic neuropathy, erectile 
dysfunction and skin disorders.  Thereafter, the RO 
readjudicated the claims in a Supplemental Statement of the 
Case issued in December 2008.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
an Statement of the Case or Supplemental Statement of the 
Case, is sufficient to cure a timing defect).  The Board 
concludes that during the administrative appeal process, the 
Veteran was provided the information necessary such that the 
purposes of the notification have been met.  Vazquez-Flores, 
22 Vet. App. at 49.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  The Veteran's service 
treatment records have been obtained as well as identified VA 
and private treatment records.  Numerous private and VA  
examinations have been conducted during the appeal period, 
which collectively, have assessed the manifestations 
associated with the Veteran's service connected conditions 
involved in this appeal.  Statements and argument from the 
Veteran and his representative are also on file.  

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf.  All appropriate 
due process concerns have been satisfied.  See 38 C.F.R. § 
3.103 (2008).

New and Material Evidence - Psychiatric Disorder

The Veteran seeks service connection for a psychiatric 
disability, to include as secondary to his service-connected 
diabetes.  The denial of service connection for a psychiatric 
disorder was continued in a June 2005 rating decision.  The 
Veteran did not appeal this decision and as such, it is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Service 
connection for diabetes mellitus was established in a 
February 2002 rating action and was made effective from May 
1992.  

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for psychosis may be established based 
upon a legal "presumption" by showing that either had become 
manifested to a degree of 10 percent or more within one year 
from the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999). 
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the June 2005 rating decision that continued 
the denial of service connection for a psychiatric disorder, 
the evidence of record included a diagnosed psychiatric 
disorder, characterized as depressive reaction.  However, the 
claim was denied based on a lack of competent evidence or 
opinion etiologically linking a currently diagnosed 
psychiatric disorder to service or to a service-connected 
disorder.  

Evidence submitted for the record since the June 2005 rating 
decision includes a November 2005 VA examination report which 
diagnosed depressive reaction, but included no opinion 
positive or negative regarding any etiological relationship 
between this diagnosed condition and service or a service-
connected disorder.  

However, also received for the file was a physician's 
statement dated in January 2004 from Kaiser Permanente, 
indicating that the Veteran had complications listed as 
"anxiety and depression" directly due to diabetes.  
Presuming such evidence is credible for the limited purpose 
of ascertaining its materiality, this would therefore relate 
to the unestablished element of a nexus between the current 
disability and service or a service-connected disorder, which 
is necessary to substantiate the claim.  See Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006), (finding that "the 
question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which 
the prior claim was denied").

Specifically, the record now confirms the presence of a 
currently diagnosed psychiatric disorder and contains 
credible evidence suggesting a possible secondary 
relationship between this and a service-connected condition.  
In essence, the additional evidence received since the June 
2005 rating decision relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that the claim for service connection for a 
psychiatric disorder, is reopened.  

However, additional evidentiary development is required prior 
to adjudication of this claim on the merits, this claim is 
further discussed in the Remand below.  

Increased Disability Ratings

The Veteran asserts that increased initial ratings are 
warranted for service-connected diabetes mellitus, and 
peripheral neuropathy of the lower extremities.  The Veteran 
also seeks entitlement to an initial rating in excess of 10 
percent for tinea versicolor from August 13, 2003 to August 
10, 2008; and in excess of 30 percent from August 11, 2008, 
forward.  The appeal relating to increased initial rating 
claims for diabetes and peripheral neuropathy of the right 
and left lower extremities arises from a rating decision of 
February 2002.  The appeal related to the increased initial 
rating claim for a skin disorder arises from the appeal of a 
rating action issued in March 2006.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  The degree of impairment resulting 
from a disability is a factual determination and generally 
the Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for a disability.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  More recently, the 
United States Court of Appeals for Veterans Claims (Court) 
held that "staged" ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service- connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Diabetes Mellitus

By a rating decision issued in February 2002, the RO granted 
service connection for diabetes mellitus, type II, associated 
with herbicide exposure, and assigned an initial 20 percent 
disability rating, effective from February 2001.  By rating 
action of May 2003, an earlier effective date of May 1, 1992, 
was established for diabetes for which an initial 10 percent 
disability rating was assigned.  The assignment of a 20 
percent disability rating was made effective from January 31, 
2001.  

A VA examination report of January 1991 fails to include a 
diagnosis of diabetes, although impotence of unknown etiology 
was diagnosed at that time.  Diabetes was among the diagnoses 
made upon VA examination conducted in May 1992.  When 
examined by VA in December 1996, new onset diabetes mellitus 
was diagnosed and the report indicated that the Veteran's 
only medications consisted of garlic tablets and vitamin C.  

A VA outpatient record dated on January 31, 2001, reflected 
that the Veteran had been seen at the diabetic clinic at 
which time the discharge instructions included a notation of 
restricted diet and a prescription for Glyburide, to be taken 
daily.

Findings made upon VA examination conducted in January 2002 
note that diabetes had initially been diagnosed in 1988.  The 
Veteran reported that he saw a doctor every two months for 
treatment and stated that diabetes had been productive of 
restricted activity, progressive weight loss, loss of 
strength, restricted diet and tingling, numbness of the 
extremities and bowel and bladder dysfunction.  On 
examination, there was evidence of poorly controlled diabetes 
with severe peripheral neuropathy, manifested by loss of 
sensation in the lower extremities and the presence of a 
positive Romberg sign.  It was also noted that the Veteran 
had developed significant erectile dysfunction due to 
diabetes.  

A private examination of the Veteran was conducted by Dr. S. 
T. in February 2003.  It was noted that the Veteran had not 
been admitted within the last year for either hypoglycemic or 
hyperglycemic episodes.  It was noted that he saw his primary 
care physician monthly.  His complaints included activity 
restriction and partial bowel/bladder dysfunction, productive 
of urinating 10 times a day and three times at night with no 
incontinence.  Diabetes was being managed with Glyburide and 
Metformin.  

An October 2003 private examination report indicated that the 
Veteran's diabetes was not productive of diabetic 
ketoacidosis, but noted that he had been hospitalized one 
time during the past year for hyperglycemia.  There were no 
problems with hypoglycemia.  It was noted that the Veteran 
visited the doctor twice a month for treatment of diabetes.  
The Veteran reported having progressive weight loss, 
unspecified.  It was noted that diabetes was being treated 
with Amitriptyline and Gabapentin.  A 32-year history of 
impotence was also noted.  There was no indication of urinary 
incontinence, but urinary frequency of five times a day and 
five times a night was reported.  Diabetes with impotence and 
diabetic neuropathy was diagnosed. 

Upon VA examination conducted in December 2005, the history 
indicates that the Veteran had diabetic ketoacidosis, but had 
not been hospitalized for this during the past year.  There 
were no problems with hypoglycemia.  It was noted that 
diabetes had resulted in bowel and bladder dysfunction with 
no pad needed.  The report indicated that he urinated five 
times during the day and five times at night.  Kidney pain 
with urinary problems, bladder discomfort and diarrhea due to 
diabetes was made.  The Veteran's treatment regimen included 
Metformin and daily Insulin injections.  The report indicated 
that diabetes did not cause any restriction of activities.  
Examination of the penis and testicles was normal, but 
impotence was noted.  Diabetes mellitus with impotence was 
diagnosed.

The file contains a statement from the Veteran's VA physician 
dated in April 2006 indicating that the Veteran's diabetes 
required insulin, restricted diet, and regulation of 
activities due to diabetic neuropathy.  In a separate VA 
medical statement dated in April 2006, the Veteran's treating 
VA physician indicated that the Veteran took Insulin twice a 
day and followed a diabetic diet.  A July 2006 medical 
statement indicates that the Veteran was being treated in the 
podiatry clinic for a diabetic wound of the left foot and 
needed to use a walker and be completely non-weight bearing 
until the ulcer resolved.  The ulceration continued and 
ultimately in August 2007, the left great toe was amputated 
at the level of the distal proximal phalanx.  

A VA outpatient record dated in January 2008 indicates that 
the Veteran's diabetes was uncontrolled and he was referred 
from emergent treatment for an Insulin injection.  The 
Veteran was advised to continue Insulin use and weekly 
exercise was recommended.  An entry dated later in January 
2008 reveals that the Veteran had been instructed to restart 
Metformin and states that there had been no hypoglycemic 
episodes.  

On VA examination conducted in August 2008, the Veteran 
reported that he was unable to achieve or maintain and 
erection.  Physical examination revealed a normal penis 
without deformity.  Erectile dysfunction due to diabetes was 
diagnosed.  

Service connection is in effect for diabetes with impotence, 
assigned an initial disability rating of 10 percent effective 
from May 1, 1992, and a disability rating of 20 percent, 
effective from January 31, 2001.  The Veteran's claim for a 
higher disability rating for diabetes was placed in appellate 
status by his disagreement with the initial rating award.  In 
such circumstances, separate ratings may be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings, as will be further 
explained herein.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Specifically, the Veteran seeks entitlement to an 
initial rating in excess of 10 percent for the diabetes from 
May 1, 1992 to January 30, 2001; and in excess of 20 percent 
from January 31, 2001, forward.

For the entirety of the appeal period the Veteran's diabetes 
with impotence has been evaluated under Diagnostic Code 7913.  
Diagnostic Code 7913 provides that diabetes mellitus 
manageable by restricted diet warrants a 10 percent 
disability rating.  Diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet warrants a 20 percent disability rating.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities warrants a 40 percent disability rating.  
Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated warrants a 60 percent disability rating.  
38 C.F.R. §4.119, Diagnostic Code 7913.

Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under code 7913.  Note (2): When diabetes mellitus has been 
conclusively diagnosed, do not request a glucose tolerance 
test solely for rating purposes.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2008)

Having reviewed the evidence pertinent to the appeal period, 
the Board concludes that staged ratings are appropriate with 
respect to this claim.  

In this regard the file contains relatively little clinical 
evidence relating to diabetes prior to 2001.  Clinical 
records indicate that by history, diabetes was diagnosed as 
early as 1988; however, the earliest actual clinical record 
documenting a diagnosis of diabetes was a VA examination 
report of 1992.  The earliest evidence reflecting that the 
Veteran was placed on medication for control of diabetes was 
dated on January 31, 2001.  As there was no indication that 
the Veteran was on medication for diabetes prior to January 
31, 2001, there is accordingly, no basis for assigning an 
initial rating in excess of 10 percent prior to that time.  

In contrast, evidence dated on January 31, 2001, reflects 
that the Veteran's diabetes required treatment with 
medication (Glyburide) and also reflects that the Veteran was 
placed on a restricted diet.  Private and VA examination 
reports dated from 2002 to 2005 reflect that the Veteran 
continued taking regular medication for diabetes and was on a 
restricted diet, but fail to reflect that regulation of 
activities was medically indicated.  With regard to the 
criterion involving regulation of activities, medical 
evidence is required to show that occupational and 
recreational activities have been restricted.  See Camacho v. 
Nicholson, 21 Vet. App. 360, 365 (2007) (holding that medical 
evidence is required to show that occupational and 
recreational activities have been restricted, for purposes of 
Diagnostic Code 7913 providing a 40 percent disability rating 
for diabetes when the diabetes requires insulin, restricted 
diet, and regulation of activities).  As explained herein, 
the first documented indication that the Veteran's diabetes 
required insulin, restricted diet, and regulation of 
activities was shown in a statement from the Veteran's VA 
physician dated in April 10, 2006.  Accordingly, a staged 
rating of 20 percent is warranted for the portion of the 
appeal period extending from January 31, 2001 to April 9, 
2006; however a disability rating in excess of 20 percent for 
that portion of the appeal period is not warranted.  

As noted above, the file contains a statement signed by the 
Veteran's VA physician on April 10, 2006, specifically 
certifying that the Veteran's diabetes required Insulin use, 
restricted diet, and regulation of activities.  The doctor 
indicated that the Veteran had visual and neurological 
complications which were directly due to diabetes.  The Board 
notes that in addition to being service-connected for 
diabetes, service connection is also separately in effect for 
complications of diabetes including: peripheral neuropathy of 
the upper and lower extremities bilaterally, left lower 
extremity diabetic neuropathy with diabetic vascular disease 
and amputation of two toes on the left foot, and for 
glaucoma/cataracts and retinopathy.  The extent and degree of 
the Veteran's complications in and of themselves establish a 
logical basis for a finding that his diabetes and related 
complications would necessarily require restriction of 
activities.  Moreover, as noted previously, restriction of 
activities has been substantiated by a medical statement to 
this effect issued April 10, 2006.  

Therefore, for the portion of the appeal period extending 
from April 10, 2006, forward, the evidence reflects that the 
Veteran's diabetes mellitus is manifested by symptomatology 
that more nearly approximates the criteria for a disability 
rating of 40 percent under Diagnostic Code 7913, and to that 
extent the appeal is granted.

That notwithstanding, however, to receive an even higher 60 
percent disability rating the Veteran also must have episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
one to two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately rated.  These additional 
requirements, quite simply, have not been shown objectively 
at any time during the appeal period.  Accordingly, the 
criteria for a 60 percent disability rating are therefore not 
met.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Further, there is no indication at this point that the 
Veteran has any other compensable residuals of diabetes, 
which are not already separately service connected.  In this 
regard, diabetic neuropathy of all 4 extremities, diabetic 
glaucoma/cataracts and retinopathy and left lower extremity 
diabetic neuropathy with diabetic vascular disease and 
amputation of two toes on the left foot are all separately 
service-connected.  In addition, while the evidence mentions 
some bladder, bowel and kidney dysfunction, a service 
connection claim for bowel, bladder and kidney conditions, 
claimed as secondary to diabetes, was denied in June 2005 and 
March 2006 rating actions which were not appealed.  As such, 
a final decision has been made on this matter, and that claim 
may not be reopened and readjudicated in the absence of new 
and material evidence.  

The Veteran's service-connected diabetes includes a component 
of erectile dysfunction, the manifestations of which are 
currently combined into the Veteran's diabetes mellitus 
disability ratings, as it has been determined that erectile 
dysfunction in and of itself is non-compensably disabling.  
The Veteran's impotence (erectile dysfunction) is rated 
analogously under Diagnostic Code 7522 for "deformity of the 
penis with loss of erectile power."  38 C.F.R. § 4.115b 
(2008).  A 20 percent disability rating is the only rating 
assignable under this diagnostic code.  Id.  In order to be 
assigned a 20 percent disability rating, two distinct 
elements are required: the Veteran must have a penile 
deformity and the loss of erectile power.  38 C.F.R. § 
4.115b, Diagnostic Code 7522 (2008).

Upon a review of the record, the Board finds that the Veteran 
is not entitled to a separate compensable rating for erectile 
dysfunction.  Such disability is manifested by impotency 
without visible deformity of the penis as documented in 
several examinations reports conducted during the course of 
the appeal period, to include most recently in 2008.  As 
such, this disorder thus warrants no further consideration as 
a basis for an increased disability rating under Diagnostic 
Code 7913 or for a separate compensable disability rating 
under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  The Board 
further observes that the Veteran was awarded special monthly 
compensation for loss of use of a creative organ, effective 
from May 1, 1992.

Having considered the concept of staged ratings in this case 
as discussed in Fenderson, supra, the Board concludes that 
entitlement to an initial disability rating in excess of 10 
percent for diabetes with erectile dysfunction, from May 1, 
1992 to January 30, 2001, is not warranted; nor is a 
disability rating in excess of 20 percent from January 31, 
2001, to April 9, 2006; however a 40 percent disability 
rating is warranted from April 10, 2006, forward, and to this 
extent the appeal is granted.  In reaching these conclusions, 
the Board has considered the benefit-of-the-doubt doctrine as 
applicable.  Gilbert, 1 Vet. App. 49, 53-56 (1990); See 38 
U.S.C.A. § 5107(b) (West 2002).

Diabetic Neuropathy - Right and Left Lower Extremities

The Veteran asserts that initial ratings in excess of 20 
percent each are warranted for service-connected peripheral 
neuropathy of the right and left lower extremities.  

By rating decision issued in February 2002, the RO granted 
service connection for diabetes mellitus, type II, associated 
with herbicide exposure.  Service connection for peripheral 
neuropathy of the lower extremities associated with diabetes, 
each assigned an initial 20 percent disability rating, was 
granted effective from February 2001.  The Veteran appealed 
that rating action and the separate 20 percent disability 
ratings have remained in effect since that time.

Upon VA examination conducted in January 2002, it was noted 
that diabetes had initially been diagnosed in 1988.  On 
examination, there was evidence of poorly controlled diabetes 
with severe peripheral neuropathy, manifested by loss of 
sensation in the lower extremities and the presence of a 
positive Romberg sign.  

A private examination of the Veteran was conducted by Dr. S. 
T. in February 2003.  The Veteran's complaints included: 
tingling, numbness, pain, weakness, abnormal sensation, and 
paralysis.  Peripheral pulses were 2+ in the femoral, 
popliteal, dorsalis pedis, and anterior tibial areas 
bilaterally.  Neurological examination revealed that cranial 
nerves II-XII were intact.  Motor strength was 5/5 and there 
were no signs of peripheral nerve damage.  Motor function of 
the lower extremities was normal.  Sensation was slightly 
diminished on the plantar and dorsal surfaces of both feet.  
Peripheral neuropathy secondary to diabetes was diagnosed.  

An October 2003 private examination report indicated that the 
Veteran's diabetes complications included loss of strength, 
tingling and numbness in the feet, abnormal sensation in the 
feet and lower extremity pain.  Peripheral pulses were 2+ in 
the femoral, popliteal, dorsalis pedis, and anterior tibial 
areas bilaterally.  Motor function of the lower extremities 
was within normal limits.  Sensation function was abnormal 
with findings of decreased sensation of the feet bilaterally 
and in the lateral malleolus bilaterally.  Reflex testing 
revealed 2+ ankle and knee jerk bilaterally.  Diabetes with 
peripheral neuropathy of the left and right lower extremities 
was diagnosed.

A diabetic foot examination conducted by Kaiser in March 2004 
revealed loss of sensation without weakness, deformity, 
calluses or ulceration.  

Upon VA examination conducted in December 2005, the Veteran 
reported progressive loss of strength in the legs, as well as 
symptoms of tingling and numbness of the bilateral lower 
extremities, and abnormal sensation.  The history indicated 
that the Veteran had diabetic ketoacidosis, but had not been 
hospitalized for this during the past year.  Peripheral 
pulses were 2+ in the femoral, popliteal, dorsalis pedis, and 
anterior tibial areas bilaterally.  Neurological examination 
revealed right and left superficial peroneal neuralgia.  
There was evidence of sensory dysfunction with findings of 
tingling and numbness of the feet and lower legs.  Motor 
function of the lower extremities was normal.  Sensation 
function was abnormal with findings of decreased sensation.  
Reflex testing revealed 1+ ankle and knee jerk bilaterally.  
Diabetes with peripheral neuropathy of the left and right 
lower extremities was diagnosed.

A July 2006 medical statement indicates that the Veteran was 
being treated in the podiatry clinic for a diabetic wound of 
the left foot and needed to use a walker and be completely 
non-weight bearing until the ulcer resolved.  A September 
2006 record indicates that the Veteran had an eight month 
history of a non-healing wound/ulcer of the left hallux.  A 
slowly resolving neuropathic ulcer of the left hallux with 
evidence of infection was assessed.  When seen in November 
2006, the wound continued to be described as non-healing.  
Peri-ulcerating of the skin with moderate callusing was 
noted.  

A VA examination was conducted in June 2007.  Physical 
examination revealed an abscess on the big left toe, 3 x 3 
centimeters, with discoloration of the left foot with a known 
history of diabetes.   Hallux ulcer of the left toe, 
secondary to diabetes, was diagnosed.  

Service connection for neuropathic foot ulcer with cellulitis 
of the left great toe was granted in an August 2007 rating 
action, for which a separate 10 percent disability rating was 
assigned.  Also in August 2007, the left great toe was 
amputated at the level of the distal proximal phalanx.  

A VA examination was conducted in July 2008.  The report 
stated that diabetic neurological symptoms had resulted in 
tingling, numbness and amputation of two toes on the left 
foot.  The Veteran's reported symptoms included: abnormal 
sensation, loss of balance, pain and numbness in the feet, 
limited activities and trouble sleeping.  Examination of the 
feet revealed abnormal weight bearing and it was noted that 
the Veteran required a cane for ambulation.  Neurological 
examination revealed normal motor function and abnormal 
sensory function.  Reflex testing revealed 2+ ankle and knee 
jerk bilaterally.  The examiner indicated that neuropathy of 
the lower extremities limited the Veteran's ability to walk 
and stand.  

Another VA examination was conducted in August 2008.  The 
Veteran complained of tingling, numbness, pain and weakness 
affecting the lower extremities.  Examination revealed motor 
and sensory functions within normal limits.  Reflex testing 
revealed 1+ ankle and knee jerk bilaterally.  Peripheral 
neuropathy of the bilateral extremities due to diabetes was 
diagnosed.  

The RO has evaluated the Veteran's peripheral neuropathy of 
the bilateral lower extremities under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (paralysis of the sciatic nerve).  The 
criteria for evaluating the severity or impairment of the 
sciatic nerve is set forth under Diagnostic Codes 8520, 8620, 
and 8720.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, a 
10 percent disability rating is warranted for mild incomplete 
paralysis of the sciatic nerve; a 20 percent disability 
rating is warranted for moderate incomplete paralysis and a 
40 percent evaluation is warranted for moderately severe 
incomplete paralysis.  Diagnostic Codes 8620 and 8720 address 
the criteria for evaluating neuritis and neuralgia of the 
sciatic nerve.  The criteria are consistent with the criteria 
for evaluating degrees of paralysis as set forth above.  38 
C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720 (2008).

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, Diagnostic Codes 8510 through 
8540 (2008).

Neuritis of the peripheral nerves, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
rating equal to severe, incomplete, paralysis.  The maximum 
rating that may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2008).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2008).

The Veteran's peripheral neuropathy of the right and left 
lower extremities is manifested by sensory impairment and 
decreased reflexes as well as weakness, productive of 
functional impairment impacting mobility and stability, 
consistent with moderate incomplete paralysis.  In this 
regard, in light of the Veteran's consistent symptoms of 
numbness, tingling, pain and weakness of the lower 
extremities, the Board finds that the Veteran's service 
connected diabetic peripheral neuropathy of the right and the 
left lower extremities most nearly approximates the criteria 
for a moderate rating of 20 percent each.  

The Board has considered assigning the Veteran a rating in 
excess of 20 percent for each lower extremity.  The Board 
concludes, however, that the Veteran does not manifest 
symptomatology of the severity to warrant a higher, 40 
percent disability rating. The clinical evidence of record 
does not reflect that the Veteran's diabetic peripheral 
neuropathy of the lower extremities has reached the level of 
being moderately severe.  In this regard, motor strength has 
been repeatedly assessed as 5/5 on examinations conducted 
between 2003 and 2008.  In addition, while sensory impairment 
has been documented, there is no indication of absence of 
reflexes in either the ankles or knees.  To the extent that 
neurological impairment has affected the left foot resulting 
in ulceration and ultimately amputation of two toes of the 
left foot, this condition is separately service connected and 
as such, manifestations of this condition are not considered 
in conjunction with the claims on appeal for bilateral 
diabetic peripheral neuropathy of both lower extremities. 

Consequently, the Board concludes that the evidence of record 
supports the continuation of a 20 percent rating each, for 
diabetic peripheral neuropathy of the left and right lower 
extremities; as such, the preponderance of the evidence is 
against the assignment of initial disability ratings higher 
than 20 percent.  As such these claims are denied.  The 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application as there is not an approximate balance 
of evidence.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Skin Disorder

In a rating action issued in October 2008, an increased 
initial disability rating of 10 percent was assigned for the 
service-connected skin disorder, effective from August 13, 
2003, and a disability rating of 30 percent was assigned from 
August 11, 2008.  The Veteran's claim for a higher disability 
rating for his skin disorder was placed in appellate status 
by his disagreement with the initial rating award.

The Veteran's skin disorder has been rated under 38 C.F.R. § 
4.118, Diagnostic Codes 7820-7800.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  38 C.F.R. § 4.27 (2008).  
VA revised the criteria for diagnosing and evaluating the 
skin, effective August 30, 2002, and this criteria is 
applicable to the claim.  See 67 Fed. Reg. 49596 (July 31, 
2002) (now codified as amended at 38 C.F.R § 4.118, 
Diagnostic Codes 7800-7833).  The Board also notes that as of 
October 23, 2008, revised provisions for evaluating scars 
were enacted.  This new regulation, however, indicates that 
the revised provisions are applicable only to claims received 
on or after October 23, 2008.  Accordingly, these revisions 
do not apply to the present case.  73 Fed. Reg. 54708 (Sept. 
23, 2008).

Under Diagnostic Code 7820, skin infections not listed 
elsewhere may be rated as disfigurement of the head, face, or 
neck, or as dermatitis, under Diagnostic Codes 7800 through 
7806, depending on the predominant disability.  38 C.F.R. § 
4.118, Code 7820 (2008).

Under current Diagnostic Code 7800, disfigurement of the 
head, face, or neck with one characteristic of disfigurement 
warrants a 10 percent disability rating.  Disfigurement of 
the head, face, or neck with visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement warrants a 30 percent 
disability rating.

Disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of disfigurement 
warrants a 50 percent disability rating.  Disfigurement of 
the head, face, or neck with visible or palpable tissue loss 
and either gross distortion or asymmetry of three features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
six or more characteristics of disfigurement warrants an 80 
percent disability rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2008).

The eight characteristics of disfigurement are: scar five or 
more inches (13 or more centimeters) in length; scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo or hyper-
pigmented in an area exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); and 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).  Id. at Note (1) (2008).

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding six square inches (39 sq. cm.) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling.  Scars 
in an area or areas exceeding 144 square inches (929 sq. cm.) 
are rated 40 percent disabling.  Note (1) to Diagnostic Code 
7802 provides that scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage. 38 C.F.R. § 
4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118.

Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118.

Diagnostic Code 7806 provides ratings for dermatitis or 
eczema.  Dermatitis or eczema is to be rated under either the 
criteria under Diagnostic Code 7806 or to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.

Under Diagnostic Code 7806, if the dermatitis or eczema 
covers an area of at least five percent, but less than 20 
percent, of the entire body, or at least five percent, but 
less than 20 percent, of exposed areas affected; or requires 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past twelve-month period, a 
10 percent disability rating is warranted.  A 30 percent 
disability rating is warranted for dermatitis or eczema where 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected, or; where systemic therapy such 
as corticosteroids or other immunosuppressive drugs have been 
required for a total duration of six weeks or more, but not 
constantly, during the past twelve-month period.  Finally, a 
maximum disability rating of 60 percent under the revised 
criteria is warranted where the condition covers an area of 
more than 40 percent of the entire body or where more than 
40 percent of exposed areas affected, or; where constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs have been required during the 
past twelve-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2008).

A private examination of the Veteran was conducted by Dr. S. 
T. in February 2003.  Examination of the skin revealed 
pityriasis versicolor, hyperpigmented, with peripheral 
scales.  It was noted that this condition was scattered over 
the chest and back and occupied about 50 percent of the total 
body surface.   

An October 2003 VA examination report was negative for 
complaints or clinical findings relating to a skin disorder 
and indicated that the skin was dry.

Upon VA examination conducted in December 2005, the examiner 
noted that the skin had areas of hypo and hyperpigmentation 
on the neck and chest, described by the Veteran as itchy.  
This was described as affecting an area in excess of six 
square inches.  There was no evidence of ulceration, 
exfoliation, crusting, tissue loss, induration, 
inflexibility, abnormal texture or limited motion.  The 
examiner indicated that it was possible that this was due to 
a fungal infection such as tinea versicolor and opined that 
it was at least as likely as not that diabetes caused the 
skin changes.  

A VA examination was conducted in June 2007.  Physical 
examination of the skin revealed a fungus infestation 
scattered all over the body with characteristics including: 
exfoliation, crusting, and hypopigmentation/hyperpigmentation 
of more than six square inches.  There was no ulceration, 
tissue loss, induration, inflexibility, abnormal texture or 
limitation of motion.  The skin lesion coverage of the 
exposed area was estimated as 25 percent; the skin lesion 
coverage relative to the whole body was estimated as 60 
percent.  The skin lesions were not associated with systemic 
disease.  Tinea versicolor was diagnosed.  

A VA examination of the skin was conducted in August 2008.  
The examiner indicated that the affected areas involved the 
head, face, neck, feet and legs, but not the hands.  The 
Veteran reported that his symptoms included: itching, burning 
and dryness, without exudation, ulcer formation, shedding and 
crusting.  He indicated that the symptoms occurred constantly 
and had been treated twice a day for the past two years with 
prescribed cream.  Physical examination revealed that the 
skin symptoms were present on the neck, chest and back, 
manifested by crusting, hyperpigmentation and abnormal 
texture covering more than six square inches.  There was no 
ulceration, exfoliation, disfigurement, tissue loss, 
induration, inflexibility, hypopigmentation or limitation of 
motion.  The skin lesion coverage of exposed areas was 
estimated as seven percent of the entire body; five percent  
relative to the entire body.  Tinea versicolor, stasis 
dermatitis with ulcer and decreased pulses was diagnosed and 
it was opined that this condition was at least as likely as 
not due to diabetes.  

Based on the foregoing, the Board finds that resolving all 
reasonable doubt in the Veteran's favor, an increased 
disability rating is warranted.  After a review of the 
evidence, the Board finds that overall the Veteran's 
disability picture more nearly approximates the criteria for 
a 60 percent disability rating over the entire course of the 
appellate period.  See 38 C.F.R. §§ 4.118.  The evidence 
supports a finding that the Veteran's service-connected tinea 
versicolor has for the entire period of initial rating claim 
manifested symptomatology that more nearly approximates 
symptoms which cover an area of more than 40 percent of the 
entire body or where more than 40 percent of exposed areas 
affected, or; where constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs have been required during the past twelve-month period 
under Diagnostic Code 7806.

In this regard, the Board finds probative the February 2003 
examination report of Dr. T. which indicated that the 
Veteran's skin condition was scattered over the chest and 
back and occupied about 50 percent of the total body surface.   
Similarly, the VA examiner in June 2007 concluded that the 
skin lesion coverage of the exposed area was estimated as 25 
percent; the skin lesion coverage relative to the whole body 
was estimated as 60 percent.  Moreover, the VA examiner in 
June 2007 confirmed that over the preceding 12 months, the 
Veteran had received corticosteroids constantly; and in 
August 2008 confirmed that the symptoms occurred constantly, 
and the daily use of a topical corticosteroid and medicated 
topical shampoo was required.

The Board recognizes that competent medical evidence of 
record has shown that the  Veteran's skin condition has 
covered more than 40 percent of the entire body, 
intermittently, and there have been periods where the total 
affected area has been as little as seven percent of the 
entire body.  However, the Court has held that where the 
issue involves a skin disorder that has "active and inactive 
stages" or was subject to remission and recurrence, it is the 
frequency and duration of the outbreaks and the appearance 
and virulence of them during the outbreaks that must be 
addressed.  See Ardison v. Brown, 6 Vet. App. 405, 408 
(1994); see also Bowers v. Derwinski, 2 Vet. App. 675, 676 
(1992).

The Board finds that the weight of the evidence is in 
approximate balance and the claim will be granted on that 
basis.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

The Board has also considered rating the Veteran's service-
connected disability under Diagnostic Codes 7800-7805, but 
finds none that may be assigned on the facts of record or 
which would avail the Veteran of a higher disability rating.  
A greater benefit would be garnered under Diagnostic Code 
7800, because the Veteran does not demonstrate visible or 
palpable tissue loss or more than two of the eight 
characteristics of disfigurement.  As noted above, Diagnostic 
Codes 7801-7805 do not allow for a disability rating higher 
than 40 percent disabling.  Therefore, the Veteran would not 
receive a more favorable rating under these diagnostic code 
provisions.


Extraschedular Consideration

As a final matter, the Board has considered whether the 
Veteran's service-connected disabilities present an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted. See 38 
C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996). In this case there are no exceptional or 
unusual factors with regard to the Veteran's increased rating 
claims.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.")  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology, and provide for higher evaluations for 
greater symptomatology.  Thus, his disability picture with 
respect to each claim/condition is contemplated by the rating 
schedule and the assigned schedular evaluations are, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.


ORDER

New and material evidence having been submitted, the service 
connection claim for a psychiatric disability is reopened.  

For the portion of the appeal period extending until January 
30, 2001, an initial disability rating in excess of 10 
percent for diabetes mellitus, type II with impotence, is 
denied.  

For the portion of the appeal period extending from January 
31, 2001 to April 9, 2006, a disability rating in excess of 
20 percent for diabetes mellitus, type II with impotence, is 
denied.

From April 10, 2006 forward, entitlement to an increased 
disability rating of 40 percent, and no higher, is granted 
for diabetes mellitus, type II with impotence, subject to the 
law and regulations applicable to the payment of monetary 
benefits.

Entitlement to an initial disability rating in excess of 20 
percent for service-connected diabetic neuropathy of the left 
lower extremity is denied.  

Entitlement to an initial disability rating in excess of 20 
percent for service-connected diabetic neuropathy of the 
right lower extremity is denied.  

Entitlement to an initial 60 percent disability rating, and 
no higher, for tinea versicolor is granted, subject to the 
law and regulations applicable to the payment of monetary 
benefits.


REMAND

Having reopened the claim seeking service connection for a 
psychiatric disorder, the Board finds that further 
development is necessary.   

The Veteran's psychiatric disorder is primarily claimed as 
secondary to service-connected diabetes and/or several 
associated service-connected complications.  Service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

The evidence on file includes a November 2005 VA examination 
report which documented a diagnosis of depressive reaction, 
but included no opinion positive or negative regarding any 
etiological relationship between this diagnosed condition and 
service or a service-connected disorder.  Also on file is a 
physician's statement dated in January 2004 from Kaiser 
Permanente, indicating that the Veteran had complications 
listed as "anxiety and depression" directly due to 
diabetes.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2008).  For the reasons explained herein, additional 
information is required in this case so that the Board can 
render a fully informed appellate decision addressing all of 
the Veteran's theories of entitlement.  Therefore, a 
supplemental medical opinion will be sought in this case 
addressing the viable theories of entitlement (essentially, 
direct and secondary service connection) raised by the 
Veteran in this case.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005); see also 38 C.F.R. § 3.159(c)(4) (an 
examination or opinion is necessary if the evidence of record 
does not contain sufficient medical evidence to make a 
decision on the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is requested to obtain a 
clarifying medical opinion addressing the 
following questions pertaining to the 
Veteran's service connection claim for a 
psychiatric disorder, to include claimed 
as secondary to service-connected 
diabetes and/or complications.  Should an 
examination of the Veteran be required, 
it is within the RO/AMC's discretion to 
schedule this.  

In addressing these questions, the 
medical professional providing the 
requested information are asked to review 
the claims files and/or pertinent medical 
records if possible.  It is requested 
that the following matters be addressed:

(a)  The provider should be asked to 
provide an opinion as to whether it is at 
least as likely as not that any currently 
manifested psychiatric disorder is 
causally related to the Veteran's period 
of active service from June 1969 to June 
1971, to include the first post-service 
year.  

(b)  The provider is also asked to 
address the question of whether it is at 
least as likely as not that the Veteran's 
currently manifested psychiatric disorder 
is causally related to or is aggravated 
by any service connected disorder, 
specifically claimed as service-connected 
diabetes or any of the several service-
connected complications of diabetes, 
including peripheral neuropathy of the 
upper and lower extremities.  

If a service-connected disability 
aggravates (i.e., permanently worsens) 
the psychiatric disorder, the examiner 
should identify the percentage of 
disability which is attributable to the 
aggravation. 

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important that each 
disability be viewed in relation to its 
history, per 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, 
should be made available to the examiner 
for review.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claim adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


